IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2014-KA-00194-SCT

STEVEN LEE BOGGS a/k/a LEE BOGGS

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                         11/07/2013
TRIAL JUDGE:                              HON. JOHN HUEY EMFINGER
TRIAL COURT ATTORNEYS:                    JACQUELINE PERNELL
                                          DEWEY ARTHUR
                                          MARTY MILLER
                                          EDWARD RAINER
                                          GARY WILLIAMS
COURT FROM WHICH APPEALED:                RANKIN COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                  GARY LEE WILLIAMS
                                          J. EDWARD RAINER
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: LAURA HOGAN TEDDER
DISTRICT ATTORNEY:                        MICHAEL GUEST
NATURE OF THE CASE:                       CRIMINAL - FELONY
DISPOSITION:                              AFFIRMED - 04/07/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:



      BEFORE WALLER, C.J., KITCHENS AND COLEMAN, JJ.

      WALLER, CHIEF JUSTICE, FOR THE COURT:

¶1.   Steven Lee Boggs appeals his conviction for one count of gratification of lust, arguing

that the trial court erred in allowing the State to present improper character evidence.

Finding no error, we affirm Boggs’s conviction.

                        FACTS & PROCEDURAL HISTORY
¶2.        This case arises out of Boggs’s interactions with three minor victims, K.E., S.S. and

D.N.,1 between the summer of 2009 and the summer of 2010. K.E. and S.S. were between

the ages of ten and eleven during the time of the incidents that led to the indictment in this

case, while D.N. was between the ages of eight and nine. Boggs is a cousin of K.E. and

D.N. Boggs’s wife Becky and S.S.’s mother Amanda Stocks worked together at McLaurin

Elementary School during the time in question. Amanda and Becky would work at the

school during the summers, and they would take K.E. and S.S. with them. Boggs often

would come to school with his wife to do various work projects and look after K.E. and S.S.

Boggs also tutored K.E. after school during the time in question, and he took care of K.E.

and D.N. while other adults were around on at least one occasion during the time in

question.

¶3.        The indictment in the instant case originally included separate charges concerning

Boggs’s misconduct toward S.S. and K.E. However, the charge involving S.S. was

dismissed on statute-of-limitations grounds prior to trial. Thus, Boggs was tried only for his

misconduct toward K.E. in the instant case. Boggs was charged by a separate indictment

for an offense involving D.N., but an order nolle prosequi was entered on that indictment

in 2011, before the indictment in the instant case was issued. S.S. and D.N. testified for the

State in support of Bogg’s conviction for his misconduct against K.E.




       1
         The minor victims in this case will be referred to by their initials to protect their
identities.

                                                 2
¶4.        On July 5, 2012, a Rankin County Sheriff’s Department deputy served Boggs with

a no-contact order regarding K.E., a minor female cousin of Boggs.2 Boggs’s wife Becky

went to K.E.’s house to talk to K.E.’s parents about the order. K.E. appeared withdrawn and

did not want to talk in front of everyone. K.E.’s mother took K.E. out to the back porch of

the house and talked to her alone. K.E. then disclosed that Boggs had sexually abused her

on several occasions between the summer of 2009 and the summer of 2010. K.E. stated

that, during the summer of 2009, Boggs had exposed his penis in front of her and S.S., a

minor female unrelated to Boggs, in the library of McLaurin Elementary School. She also

alleged that, during her fourth-grade year, between the summer of 2009 and the summer of

2010, Boggs would pick her up from school and tutor her at his house. During these tutoring

sessions, Boggs would touch K.E.’s vagina and expose his penis in front of her. On July 6,

2012, the day after K.E. made these allegations, her mother took her to the Rankin County

Sheriff’s Department to give a statement to the police.

¶5.        On October 11, 2012, a Rankin County grand jury indicted Boggs with one count of

gratification of lust against K.E. and one count of attempted gratification of lust against S.S.

As mentioned above, the charge involving S.S. was dismissed on statute-of-limitations

grounds. Prior to trial, the State filed a notice of intent to use the testimony of D.N., a

cousin of Boggs and K.E., during its case-in-chief as evidence of Boggs’s prior bad acts “to

prove motive, intent, knowledge and absence of mistake or accident.” After holding a



       2
         The order is not in the record. However, the testimony at trial indicates that the
order arose from the allegations of S.S., another minor female, to law enforcement officials
on June 21, 2012, which will be discussed in Issue I of this opinion.

                                               3
hearing and taking the matter under advisement, the trial court ultimately granted the State’s

request to admit D.N.’s testimony under Mississippi Rule of Evidence 404(b).

¶6.       Boggs’s trial commenced on November 4, 2013. Before the parties began their

opening statements, the State moved to admit the testimony of S.S. under Rule 404(b), as

S.S.’s allegations no longer formed a charge in the indictment. The trial court granted the

State’s motion over Boggs’s objection.

¶7.       At trial, K.E. testified concerning Boggs’s misconduct. On cross-examination, she

admitted that she had visited Boggs’s attorney’s office with her mother in the summer of

2010 and had given a statement3 in which she claimed that Boggs had never ever done

anything sexually inappropriate with her. K.E. testified that she had lied during this

statement because she believed she would be isolated from the rest of her family if she came

forward with her allegations. K.E.’s mother confirmed that D.N.’s prior allegations had

caused a rift in their family and that she originally had “taken sides” with Boggs before

learning of K.E.’s allegations. K.E. also testified that she had not seen D.N. since D.N. had

disclosed Boggs’s misconduct.

¶8.       Boggs testified in his own defense and denied any wrongdoing. At the conclusion

of trial, the jury found Boggs guilty as charged, and the trial court sentenced him to serve

fifteen years in the custody of the Mississippi Department of Corrections. On appeal, Boggs

argues that the trial court erred in allowing D.N. and S.S. to testify regarding Boggs’s prior

      3
         Boggs’s attorney audio-recorded and transcribed K.E.’s statement, which was not
made under oath nor made under any judicial process. Boggs was not allowed to admit the
audio-recorded statement or the transcript into evidence at trial. However, he was allowed
to question K.E. at length about the statement.

                                              4
acts of sexual misconduct against them. Alternatively, he argues that the trial court failed

to give the jury a proper limiting instruction on evidence admitted under Rule 404(b).

Finally, he claims that the trial court erred in finding that the testimony of S.S.’s mother

Amanda Stocks and Brandi Ray, a forensic interviewer, concerning the minor victims’

allegations of abuse was admissible under the “tender years” exception to hearsay in

Mississippi Rule of Evidence 803(25).

                                  STANDARD OF REVIEW

¶9.        This Court reviews the admission of evidence under the abuse-of-discretion standard.

Smith v. State, 136 So. 3d 424, 431 (Miss. 2014) (citing Young v. Guild, 7 So. 3d 251, 262

(Miss. 2009)). “Evidentiary rulings are affirmed unless they affect a substantial right of the

complaining party.” Sewell v. State, 721 So. 2d 129, 138 (Miss. 1998) (citing Ivy v. State,

641 So. 2d 15, 18 (Miss. 1994)). This Court also reviews issues concerning jury instructions

for an abuse of discretion. Victory v. State, 83 So. 3d 370, 373 (Miss. 2012).

                                         DISCUSSION

           I.     Whether the trial court erred in allowing D.N. and S.S. to testify
                  about other allegations of Boggs’s sexual misconduct.

¶10.       At trial, the State sought to offer evidence of other allegations of Boggs’s sexual

misconduct involving other minors through the testimony of D.N. and S.S. D.N. alleged

that Boggs had touched her vagina while they were at a family member’s pool during the

summer of 2010.4 K.E. was present when this incident occurred. S.S. alleged that Boggs



       4
        Criminal charges were brought against Boggs based on D.N.’s allegations, but an
order nolle prosequi was entered on those charges in 2011.

                                                5
had exposed his penis in front of her and K.E. in the McLaurin Elementary School library

in the summer of 2009. S.S. also claimed that Boggs had asked her to lift her shirt while

they were riding in Boggs’s truck on one occasion during the same summer. D.N. and S.S.

were around the same age when these incidents happened, and they both stated that Boggs

warned them not to tell anyone about his conduct. The State argued that the testimony of

D.N. and S.S. would be offered as proof of motive, common plan or scheme, and absence

of mistake under Rule 404(b). Boggs objected to the admission of this testimony, claiming

that the testimony of S.S. and D.N. did not fit within any of the above-permitted uses. He

also argued that the probative value of this testimony was substantially outweighed by the

danger of confusing or misleading the jury with extraneous allegations outside the charge

in the indictment. After considering the parties’ arguments, the trial court, citing Gore v.

State, 37 So. 3d 1178, 1186 (Miss. 2010), found the testimony of D.N. and S.S. to be

admissible under Rule 404. The trial court also found under Rule 403 that the probative

value of this evidence was not substantially outweighed by the danger of unfair prejudice.

On appeal, Boggs argues that the trial court erred in allowing S.S. and D.N. to testify

concerning instances of sexual misconduct that were not alleged in the indictment.

¶11.   Rule 404 generally prohibits the admission of evidence of a person’s character for

the purpose of proving that he or she acted in conformity with that character on a particular

occasion. Miss. R. Evid. 404(a). Evidence of “other crimes, wrongs or acts” is inadmissible

as character evidence, but it may be admitted for other purposes, such as “proof of motive,

opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or



                                             6
accident.” Miss. R. Evid. 404(b). The purposes listed in Rule 404(b) are not exhaustive;

they simply are examples of noncharacter purposes for which evidence of other crimes,

wrongs, or acts may be admitted. Green v. State, 89 So. 3d 543, 549 n.12 (Miss. 2012).

¶12.   Prior to 2008, evidence of a defendant’s sexual misconduct involving other minor

victims was considered to be so prejudicial as to be per se inadmissible, even if such

evidence was offered for a permissible noncharacter purpose under Rule 404(b). See, e.g.,

Mitchell v. State, 539 So. 2d 1366, 1372 (Miss. 1989), overruled by Dereouen v. State, 994
So. 2d 748 (Miss. 2008). However, in Dereouen, this Court explicitly overruled Mitchell

and its progeny, holding that evidence of other sexual misconduct, “if properly admitted

under Rule 404(b), filtered through Rule 403, and accompanied by an appropriately-drafted

limiting or cautionary instruction to the jury, should not be considered per se error.”

Dereouen, 994 So. 2d at 756.

¶13.   Since Dereouen was decided, this Court has had several occasions to clarify its

analysis of the application of Rule 404(b) in sex-crime cases involving minor victims. For

example, in Gore, the case relied upon by the trial court here, the defendant was charged

with gratification of lust by engaging in sexual activity with his minor granddaughter. Gore,
37 So. 3d at 1180. At trial, the State sought to admit testimony from the defendant’s

children that he had molested them when they were minors. Id. at 1183-84. The trial court

found this testimony admissible under Rules 404(b) and 403 and gave a limiting instruction

to the jury, as required by Dereouen. Id. at 1184. On appeal, the defendant argued that the

evidence of other bad acts elicited by the State at trial was remote in time, irrelevant, and



                                             7
unduly prejudicial. Id. at 1185. This Court rejected the defendant’s argument, holding that

the evidence in question was admissible under Rule 404(b) because it demonstrated that the

“defendant’s means of accomplishing [pedophilic sexual activities] on past occasions bear

substantial resemblance to each other and with the present offense,” which served as proof

of motive and a common plan or scheme. Id. at 1186 (quoting State v. Driggers, 554 So.
2d 720, 726 (La. Ct. App. 1989)).

¶14.   This Court later reaffirmed its decision in Gore by holding that “overwhelming

similarities” between prior instances of sexual misconduct and the charged offense

“undeniably bring the testimony of these other victims within the purview of admissibility

under Rule 404(b).” Green, 89 So. 3d at 550. In Green, the defendant was charged with

gratification of lust and sexual battery arising out of the sexual abuse of his minor

stepdaughter. Id. at 545. At trial, the State offered testimony from four other female

witnesses who also were related to the defendant. Id. 546. These witnesses alleged that the

defendant had abused them in a similar manner when they were near the age of puberty,

around the same age as the victim. Id. The trial court, following this Court’s holding in

Dereouen, admitted the evidence under Rules 404(b) and 403 and gave a limiting

instruction to the jury. Id. With respect to Rule 403, the trial court found, “the more people

you have, the more prejudicial it is, but the more people you have, . . . the more likely it is

that it is a reliable indicator of a pattern or plan.” Id. at 548 (emphasis in original). This

Court affirmed the trial court’s decision on appeal, finding that “evidence of this ‘similar

misconduct . . . support[s] an inference . . . of a common plan, scheme, or system[,]’



                                              8
utiltized ‘repeatedly to perpetrate separate but very similar crimes.’” Id. at 550 n.19 (quoting

People v. Sabin, 614 N.W.2d 888, 899-900 (Mich. 2000) (internal citations omitted)). The

Green Court also held that “the mere fact that evidence offered for noncharacter purpose(s)

bears some reflection on the defendant’s character does not bar its admissibility under Rule

404(b)” but must be considered by the trial court under Rule 403. Id. at 551.

¶15.   In the instant case, this Court must decide whether the allegations of D.N. and S.S.

bear a substantial resemblance to the offense charged as to be admissible under Rule 404(b).

Boggs first argues that the record is unclear whether the allegations of S.S. and D.N.

occurred prior to the charge alleged in the indictment. This argument is without merit, as

it is immaterial whether evidence of other acts admitted under Rule 404(b) occurred prior

to or after the charged offense. Leedom v. State, 796 So. 2d 1010, 1015 (Miss. 2001).

While members of the bench and bar commonly refer to evidence admitted under 404(b) as

“prior bad acts evidence,” we stress that Rule 404(b) itself does not use the term “prior,” but

allows the admission of evidence of “other crimes, wrongs or acts.” Miss. R. Evid. 404(b)

(emphasis added).

¶16.   Boggs also argues that some of the purposes listed in Rule 404(b), such as

opportunity, intent, and absence of mistake, were not at issue in this case and should not

have been presented to the jury. This Court previously has held that, where a noncharacter

purpose under Rule 404(b) is not contested or otherwise made material at trial, “prior-bad-

acts evidence may not be admitted for that purpose.” Cole v. State, 126 So. 3d 880, 885

(Miss. 2013) (citing Mitchell v. State, 110 So. 3d 732, 734 (Miss. 2013)). However, where



                                               9
the State offers a relevant noncharacter purpose for admitting evidence, “the fact that other

alternative purposes are argued is irrelevant, because Rule 404(b) requires only that the

evidence not be offered for the purpose of showing that the defendant acted in conformity

with his bad behavior.” Cole, 126 So. 3d at 885-86. Here, the State argued that the

testimony in question was admissible to show a common plan or scheme by Boggs. We find

that K.E.’s and D.N.’s testimony fits within this purpose and also serves as proof of motive.

¶17.   D.N.’s allegations in particular bear a striking resemblance to the charged offense.

Both D.N. and K.E. are related to Boggs, and they were around the same age when Boggs

abused them. Boggs used his relationship of trust as a family member and caretaker for both

D.N. and K.E. to be alone with them. In fact, K.E. was present on the day Boggs abused

D.N. While S.S. is not related to K.E., her testimony both corroborated K.E.’s allegations

of Bogg’s prior inappropriate behavior and served as additional evidence of his scheme to

engage in sexual contact with young girls. K.E.’s and S.S.’s testimony concerning Boggs’s

conduct in the McLaurin Elementary School library are substantially similar. Boggs took

measures to be alone with S.S., just as he did with D.N. and K.E. Finally, he told all three

girls that they could not tell anyone about his misconduct. Thus, the testimony of D.N. and

S.S. establishes a common plan or scheme.

¶18.   The testimony in question also was admissible to prove Boggs’s motive, which

“involves ‘[a]n impulse, as an emotion, desire, or psychological need, acting as incitement

to action.’” Green, 89 So. 3d at 550 n.19 (quoting Webster’s II New College Dictionary at

715). As the Gore Court held, “seemingly uncontrollable desire to partake in pedophilic



                                             10
sexual activities with young and developing female juveniles” is probative regarding motive.

Gore, 37 So. 3d at 1186 (quoting Driggers, 554 So. 2d at 726)). The substantial similarities

between K.E.’s allegations and Boggs’s inappropriate conduct with other minor victims

clearly show that D.N.’s and S.S.’s testimony was admissible under Rule 404(b). Green,
89 So. 3d at 550.

¶19.   Admissibility under Rule 404(b) is not the end of this Court’s inquiry, though. This

Court held in Dereouen that evidence admitted under Rule 404(b) must be “filtered through

Rule 403,” and Boggs argues that probative value of the testimony at issue is substantially

outweighed by its prejudicial effect. Rule 403 gives the trial court the discretion to prevent

the admission of otherwise relevant evidence “if its probative value is substantially

outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the

jury, or by considerations of undue delay, waste of time, or needless presentation of

cumulative evidence.” Miss. R. Evid. 403. Of course, the plain language of Rule 403

indicates that the exclusion of evidence under this rule is permissive. “[E]ven when the trial

court determines under Rule 403 that prejudice substantially outweighs the probative value

of particular evidence, it remains within the trial court’s discretion to determine whether to

exclude the evidence, since Rule 403 does not mandate such an exclusion[.]” Baldwin v.

State, 784 So. 2d 148, 156 (Miss. 2001) (citing Foster v. State, 508 So. 2d 1111, 1117-18

(Miss. 1987), overruled on other grounds by Powell v. State, 806 So. 2d 1069, 1080 (Miss.

2001)). Here, the trial court clearly concluded that the testimony of S.S. and D.N.

established a common plan or scheme by Boggs to use his position of trust to take advantage



                                             11
of young girls and found that this probative value was not outweighed by the risk of unfair

prejudice to Boggs. The testimony of S.S. and D.N. was prejudicial to Boggs only to the

extent that it established his plan and motive for abusing K.E. And because the jury was

instructed that it could consider this testimony only for specific purposes, we find no danger

of jury confusion. In sum, we hold that the trial court did not abuse its discretion in finding

that the testimony at issue was admissible under Rule 403.

       II.     Whether the trial court gave a proper limiting instruction
               concerning the testimony admitted under Rule 404(b).

¶20.   Boggs did not request that a limiting instruction be given prior to K.E.’s testimony.

However, later in the trial, prior to D.N. taking the stand, Boggs requested that the trial court

give the jury a limiting instruction explaining the purposes for which the jury could consider

D.N.’s testimony. The State had no objection to the giving of a limiting instruction prior to

D.N.’s testimony and offered a limiting instruction which tracked the language of Rule 404.

Boggs objected to the State’s proffered instruction, arguing that a proper limiting instruction

must list only the specific purposes for which the evidence was being admitted. The trial

court ultimately gave the following instruction prior to D.N.’s testimony and again at the

conclusion of trial:

       The court instructs the jury that the acts testified about concerning [D.N.] and
       [S.S.] are acts relating to the charges for which defendant is not presently on
       trial and are to be considered only for the limited purpose of showing proof
       of motive, opportunity, intent, preparation, plan, knowledge, identity or
       absence of mistake or accident. You cannot and must not simply infer that the
       defendant acted in conformity with his previous acts and that he is therefore
       guilty of the charge for which he is presently on trial.

On appeal, Boggs argues that the trial court’s limiting instruction was in error.


                                               12
¶21.   In cases in which evidence has been admitted pursuant to Rule 404(b), the trial court

must give an instruction to the jury explaining the limited purposes for which that evidence

may be considered. Dereouen, 994 So. 2d at 756. This Court has held that it is preferable

for this limiting instruction to be given at the introduction of the evidence at issue and then

again in the final jury instructions. Leedom, 796 So. 2d at 1017. However, where the

defendant fails to request such an instruction at the introduction of the evidence, the trial

court will not be held in error for giving the instruction only at the close of trial. Id. In

Gore, this Court approved the following limiting instruction on Rule 404(b) evidence:

       [t]he [c]ourt instructs the jury that acts testified to by [Daniel] and [Katie] are
       acts relating to charges for which the defendant is not presently on trial and
       are to be considered only for the limited purpose of showing proof of motive,
       opportunity, intent, preparation, plan, knowledge, identity, or absence of
       mistake or accident. You cannot and must not simply infer that the defendant
       acted in conformity with his previous acts and that he is therefore guilty of the
       charge for which he is presently on trial.

Gore, 37 So. 3d at 1184. However, in Cole v. State, 126 So. 3d 880, 886 (Miss. 2013), this

Court gave the following admonishment regarding limiting instructions under Rule 404(b):

       We take this opportunity to note that it would be a rare case in which every
       one of Rule 404’s examples of alternative purposes applied. We admonish
       prosecutors to refrain from offering prior-bad-acts evidence based on a rote
       recitation, such as: “the State is not offering the prior bad acts as character
       evidence to show the defendant acted in conformity with his character, but the
       State is attempting to show motive, opportunity, intent, preparation, plan,
       knowledge, identity, or absence of mistake or accident.” Instead, prosecutors
       should clearly present the alternative purpose for the evidence, and trial
       judges should state the purpose for which the evidence is being admitted, and
       then provide the jury with an appropriate limiting instruction. Only then can
       we provide a fair review on appeal.




                                               13
The Cole Court ultimately affirmed the defendant’s conviction for gratification of lust,

finding that “the State articulated a legitimate, alternative evidentiary purpose for Cole’s

prior bad acts” and that “the trial court gave proper instructions on the purpose for which

the jury could not consider the evidence.” Id. Boggs argues that the trial court committed

reversible error by giving a limiting instruction that does not comply with this Court’s

admonishment in Cole.

¶22.   We find that Boggs’s argument is without merit. At the outset, we note that Cole was

pending on rehearing before this Court when the jury issued its verdict in the instant case,

so the trial court rightfully found that it could not rely on Cole as binding authority. See

Miss. Transp. Comm’n ex rel. Moore v. Allday, 726 So. 2d 563, 566 (Miss. 1998) (“[A]s

a general matter, an opinion of this Court should not be considered final until the parties and

this State’s bar have had an opportunity to respond to the opinion.”). But regardless of this

fact, Cole does not overrule Gore or any of this Court’s other previous decisions approving

the exact instruction given in this case. While it may have been a better practice for the trial

court in this case to limit the language of the instruction to the purposes for which the State

had offered the evidence, we will not find error if the instructions actually given “fairly,

though not perfectly, announce the applicable rules of law.” Clark v. State, 40 So. 3d 531,

544 (Miss. 2010). Rule 404(b) forbids the admission of evidence of other crimes, wrongs,

or acts for the purpose of “prov[ing] the character of a person in order to show that he acted

in conformity therewith,” and the jury in this case was instructed as such. Miss. R. Evid.




                                              14
404(b). Therefore, we hold that the trial court did not commit reversible error in giving the

limiting instruction as written.

       III.   Whether the trial court erred in admitting testimony under the
              tender-years exception to hearsay in Rule 803(25).

¶23.   At trial, S.S.’s mother Amanda Stocks testified concerning S.S.’s disclosure of of

Boggs’s sexual misconduct. Brandi Ray, a forensic interviewer with the Mississippi

Community Education Center, testified concerning her interview with D.N. after she had

disclosed Boggs’s abuse. Boggs argues that the trial court erred in finding that the

testimony of Amanda Stocks and Brandi Ray was admissible under the tender-years

exception to hearsay. Boggs cites no authority supporting this argument. A party’s failure

to cite any authority in support of an argument precludes this Court from addressing that

argument on appeal. Grey v. Grey, 638 So. 2d 488, 491 (Miss. 1994) (citations omitted).

Moreover, Boggs’s argument under this issue has nothing to do with admissibility of

evidence under Rule 803(25) but is a mere restatement of his previous argument that the

trial court erred in allowing the State to admit evidence of other instances of his sexual

misconduct. He essentially claims that the trial court erroneously allowed Amanda Stocks

and Brandi Ray to testify without identifying a noncharacter purpose for the testimony

under Rule 404(b). But the State clearly articulated that the testimony of D.N. and S.S.

would be used to prove a common plan and motive by Boggs. Boggs’s argument is both

procedurally barred and without merit.

       IV.    Whether the effect of cumulative error requires reversal.




                                             15
¶24.   In his final assignment of error, Boggs argues that the cumulative affect of the

numerous alleged errors in his trial requires the reversal of his conviction. He makes

general allegations regarding the trial court’s evidentiary rulings without pointing out any

individual errors described above. It is true that “individual errors, which are not reversible

in themselves, may combine with other errors to make up reversible error, where the

cumulative effect of all errors deprives the defendant of a fundamentally fair trial.” Ross

v. State, 954 So. 2d 968, 1018 (Miss. 2007). But where there is no individual error, there

can be no cumulative error. Thus, this argument is without merit.

                                      CONCLUSION

¶25.   For the foregoing reasons, we affirm Boggs’s conviction and sentence.

¶26. COUNT II: CONVICTION OF GRATIFICATION OF LUST AND
SENTENCE OF FIFTEEN (15) YEARS IN THE CUSTODY OF THE MISSISSIPPI
DEPARTMENT OF CORRECTIONS, AFFIRMED. THE APPELLANT IS TO
REGISTER AS A SEX OFFENDER. APPELLANT SHALL PAY COURT COSTS,
FEES AND ASSESSMENTS IN THE AMOUNT OF $831.50 AND A FINE IN THE
AMOUNT OF $1,000 OUT OF APPELLANT’S CASH BOND ON DEPOSIT WITH
THE CIRCUIT CLERK OF RANKIN COUNTY. APPELLANT SHALL RECEIVE
CREDIT FOR TIME SERVED IN PRETRIAL DETAINMENT AGAINST THIS
SENTENCE.

    RANDOLPH, P.J., LAMAR, KITCHENS, COLEMAN, MAXWELL AND
BEAM, JJ., CONCUR. DICKINSON, P.J., CONCURS IN PART AND IN RESULT
WITH SEPARATE WRITTEN OPINION JOINED BY KING, J.

    DICKINSON, PRESIDING JUSTICE, CONCURRING IN PART AND IN
RESULT:

¶27.   I agree that the circuit judge properly admitted evidence of Boggs’s inappropriate

conduct towards D.N. and S.S. under Mississippi Rule of Evidence 404(b) because the

striking similarity between that conduct and the charged offense made those acts relevant


                                              16
to prove that Boggs operated with a common plan or scheme. I do not agree, however, with

the majority’s continued insistence on allowing the admission of propensity evidence that

has been mislabeled as “motive.” I also believe that by failing to tailor the limiting

instruction to the purposes for which he admitted this evidence, the circuit judge erred. But

because that failure did not affect a substantial right of the party, I join the majority’s

decision to affirm.

           Other Acts as Proof of Motive

¶28.       Mississippi Rule of Evidence 404(a) states that “[e]vidence of a person’s character

or a trait of his character is not admissible for the purpose of proving that he acted in

conformity therewith on a particular occasion.” This is forbidden “propensity” evidence.

But in sex-crime cases, this Court often allows prosecutors to do exactly that—prove the

defendant committed a sex crime because he is the kind of person who commits sex crimes.

This is accomplished by improperly characterizing the evidence as motive under Mississippi

Rule of Evidence 404(b).5

¶29.       Motive means evidence probative to show why the defendant may have committed

the crime at issue. For instance, a defendant who defaulted on a large loan would have a

motive to steal. Evidence that the accused had stolen in the past provides no evidence of

a motive to steal again. This is exactly the kind of propensity evidence Rule 404(a)

prohibits.




       5
        Gore v. State, 37 So. 3d 1178, 1186 (Miss. 2010) (quoting State v. Driggers, 554
So. 2d 720, 726 (La. Ct. App. 1989)).

                                               17
¶30.       The majority provides surprising confirmation that it intends to allow propensity

evidence in sex crimes by stating that prior acts of sexual misconduct evidence a

“‘seemingly uncontrollable desire to partake in pedophilic sexual activities with young and

developing female juveniles.’”           But rather than calling it what it is—propensity

evidence—the majority labels it “motive.”6

¶31.       The fact that Boggs may have committed prior acts of sexual misconduct says

nothing about his motive to commit the charged act. Rather, it showed that he was the type

of person who would commit such an act. This was propensity evidence. That said, I agree

with the majority’s conclusion that the evidence was properly admitted to prove that Boggs

operated with a common scheme or plan.

           The Limiting Instruction

¶32.       The trial judge improperly instructed the jurors that they could consider Boggs’s prior

sexual misconduct for all of the enumerated purposes in Rule 404(b). But, Mississippi Rule

of Evidence 105 states:

           If the court admits evidence that is admissible against a party or for a
           purpose--but not against another party or for another purpose--the court,
           unless expressly waived or rebutted, shall restrict the evidence to its proper
           scope, contemporaneously instruct the jury accordingly, and give a written
           instruction if requested.

¶33.       Here, the judge not only failed to comply with Rule 105 but expressly allowed the

jurors to consider the evidence for all the purposes under Rule 404(b), including motive.

While the judge properly admitted the evidence of acts involving D.N. and S.S. to prove a



       6
           Maj. Op. at ¶ 18 (quoting Gore, 37 So. 3d at 1186).

                                                 18
common plan or scheme, he improperly instructed the jury that it could use that evidence

for the other purposes. Rule 105 specifically requires that the instruction “restrict the

evidence to its proper scope.” Our opinion in Cole v. State simply reiterated this point:

           We admonish prosecutors to refrain from offering prior-bad-acts evidence
           based on a rote recitation, such as: “the State is not offering the prior bad acts
           as character evidence to show the defendant acted in conformity with his
           character, but the State is attempting to show motive, opportunity, intent,
           preparation, plan, knowledge, identity, or absence of mistake or accident.”
           Instead, prosecutors should clearly present the alternative purpose for the
           evidence, and trial judges should state the purpose for which the evidence is
           being admitted, and then provide the jury an appropriate limiting instruction.7

¶34.       So I believe the judge committed error by failing to provide a sufficiently tailored

limiting instruction. That said, Mississippi Rule of Evidence 103 provides that “[e]rror may

not be predicated upon a ruling which admits or excludes evidence unless a substantial right

of the party is affected.” Because I believe the evidence was properly before the jury, and

the trial judge gave a limiting instruction informing the jury that it could “not simply infer

that the defendant acted in conformity with his previous acts,” I do not believe a substantial

right was affected. So I join the majority’s decision to affirm.

           KING, J., JOINS THIS OPINION.




       7
           Cole v. State, 126 So. 3d 880, 886 (Miss. 2013).

                                                  19